Citation Nr: 1130011	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from March 1969 until March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2009, the Veteran provided testimony at a travel Board hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The claim on appeal was previously before the Board in December 2009, at which time it was remanded for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

According to the Board remand of December 2009, the Veteran's original claims file, to include his service treatment records (STRs), was missing and presumed lost.  A rebuilt claims file was established in 2004.  It appears that subsequently, the Veteran's STRs were located, as was possibly the original claims folder.  


FINDINGS OF FACT

1.  A claimed neck disorder was not manifested during service or the first post-service year (in the case of arthritis), and is not shown to be causally or etiologically related to service.

2.  The evidence of record does not establish that the Veteran has a currently manifested disorder of the left hand.  


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated during active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for a grant of service connection for a left hand disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

The Board finds that with respect to the Veteran's service connection claims, the VCAA duty to notify was satisfied by letter sent to the Veteran in August 2006, January 2010, and April 2010.  The letters addressed all required notice elements and were sent prior and subsequent to the initial unfavorable decision issued by the agency of original jurisdiction (AOJ) in December 2006.

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate the claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  This specific notice was provided to the Veteran in letters issued in 2006 and 2010.  The RO readjudicated the claims in a Supplemental Statement of the Case issued in January 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).this case.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, it is noted that in a Remand issued in December 2009, the Board observed that the Veteran's original claims file, to include his STRs, was missing and presumed lost; further explaining that a rebuilt claims file was established in 2004.  It appears that subsequently, the Veteran's STRs were located, as was possibly the original claims folder.  The STRs include the Veteran's enlistment and separation examination reports, as well profiles, X-ray films reports, and regular entries documenting complaints, treatment and diagnoses made during service.  Accordingly, there is no basis for a finding that the STRs in this case are either missing or incomplete.  

The file contains the Veteran's post-service private and VA medical records.  In addition, the Veteran provided testimony at a travel Board hearing held in September 2009.  VA examinations were conducted in this case in 2006 and 2010.  The Veteran was advised that additional records from the VAMC in Detroit, MI; and records of Dr. F. dated from 1973 to 1975 could not be obtained, although requested in 2010; the file contains a formal memorandum to this effect dated in September 2010.  

Neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

As the Veteran maintains that his currently claimed service connection for a left hand disorder under the theories of direct service incurrence, and as secondary to a claimed neck disorder, the Board has consolidated the factual background of these claims for the sake of clarity and simplicity.

The STRs include a June 1968 enlistment examination report revealing that clinical evaluation of the neck and upper extremities was normal.  A history of a fracture of the left middle finger, 5 years previously, with no residuals was noted.  An entry dated in November 1970 reflects that the Veteran had hit his hand on something resulting in a cut and complaints of pain of the left middle finger.  The injury was treated with a band aid and the Veteran was returned to duty.  The January 1971 separation examination report shows that clinical evaluation of the neck and upper extremities was normal.  In February 1971, the Veteran injured his right middle finger.  X-ray films were essentially negative.  

On VA examination of October 1971, the diagnoses included chronic synovitis of the right middle finger.  There were no complaints, findings or diagnoses made relating to the neck, left hand or any left finger.  In an October 1971 rating action, service connection was established for chronic cellulitis of the right middle finger (later recharacterized as arthralgia of the right middle finger in a June 1976 rating action).  

When examined by VA in May 1976, the Veteran complained of impairment to the right middle and ring fingers, explaining that this might have been due to a minor bowling-related injury.  Arthralgia of the fingers of the right hand was diagnosed.  Again, there were no complaints, findings or diagnoses made relating to the neck, left hand or any left finger.  

The file contains a report of past medical examination/treatment completed by Dr. F. and dated in January 1980.  It was reported that the Veteran had been treated in May and November 1978 and that clinical diagnoses of myositis of both knees and peripheral neuritis had been made.  The doctor specifically mentioned that examination of the right thumb and both knees had been undertaken.  There was no mention of the left hand or neck.  

Private medical records from the Veteran's employer reflect that he was seen in December 1999, at which time an injury of the left hand which occurred in November 1999 was mentioned.  The Veteran reported that he was pushing a box of steel parts and caught his left index finger.  X-ray films were negative, but the Veteran had complaints of pain.  A history of left palm surgery as a child was noted.  Physical examination of the left hand revealed an oblique laceration of the left palm over the third metacarpal.  X-ray films showed some degenerative arthritis at the MP joints.  Left index finger PIP joint sprain was diagnosed.  

The file contains a private medical report of Dr. S. dated in September 2005.  The report indicated that the Veteran had complaints of left hand pain, which began around 1999 when he smashed his hand in a door.  The report reflected that the Veteran was at work when his hand got caught between a door that was moving on some rollers.  The doctor concluded that the Veteran had symptoms suggestive of carpal tunnel syndrome and he was to have an EMG to assess localization and the severity of any nerve injury of the left hand.  

In January 2006, the Veteran underwent MRI studies of the cervical spine in conjunction with his complaints of left hand pain and the possibility of cervical radiculopathy.  Multi-level degenerative spondylosis and discopathy were shown from C4-C7.  In addition, electrodiagnostic evidence of moderate C5 radiculopathy in the left upper extremity with denervation changes, and moderate to severe C6 radiculopathy in the right upper extremity with denervation changes, was reported.  It was explained that the findings suggested bilateral nerve root injury.  Nerve conduction studies revealed minimal median mononeuropthy at the wrist in the left upper extremity (carpal tunnel syndrome).  The right upper extremity was normal.  The examiner indicated that the findings were consistent with the Veteran's complaints, but only in part and added that musculoskeletal causes may also be considered. 

A January 2006 private medical statement of Dr. S. summarized the findings of the testing conducted at that time, noting that an EMG had shown moderate C5 radiculopathy in the left upper extremity with denervation, as well as disc protrusion at C6-7 shown on MRI.  It was also noted that there was evidence of uncovertebral joint and facet arthropathy, which could be contributing to the Veteran's symptoms of cervical radiculopathy.  The doctor recommended physical therapy to the Veteran to include strengthening exercises, to help alleviate the neck pain symptoms radiating into the shoulders and arms.  

A May 2006 medical statement of Dr. S. reflects that he had seen the Veteran late that month for a follow-up of his history of cervical radiculopathy and spondylosis.  It was noted that he continued to have restricted range of motion of the neck.  The Veteran reported that he was unaware of any trauma, but noted that years previously when he was in service, he was tackled very hard while playing football which could have resulted in a neck injury.  He also gave a history of slouching all his life.  Dr. S. concluded that the Veteran continued to have symptoms of cervical radiculopathy was gradual improvement.

A VA examination of the hands and fingers was conducted in September 2006.  The Veteran gave a history of a childhood injury to the left hand and palm near the middle finger which required surgery in the 1950's, and had no residuals except for a scar.  The Veteran complained of a 7 to 8 month history of pain in both hands which had been linked to cervical spine disc problems.  X-ray films of the hands revealed no fracture, dislocation or significant abnormality.  Physical examination revealed normal range of motion, good circulation and hand grip, and sensation intact.  A diagnosis of residual scar over the left hand status post surgery was made. 

In a statement provided by the Veteran in June 2007, he indicated that his neck and left hand conditions occurred in 1970 while he was serving in Germany.  He noted that he had seen several doctors, but none had taken the time to find the origin of the problems.   

The Veteran presented testimony at a travel Board hearing held in September 2009.  He testified that while stationed in Germany and participating in a football game in 1970, he was tackled by a large player causing a crush injury to the neck.  He indicated that he was treated by doctors at Landstuhl and was given therapy for his neck, knees and hand, which took place every week for two months.  The Veteran indicated that he had a driver who drove him back and forth to Landstuhl for treatment.  He also attested to having hand problems while working for Chrysler, and indicated that at one point, he jammed his hand and that the injury was treated with medication.  The transcript reflects that the Veteran first noticed symptoms of hand problems in 1973, manifested by cramping.  He also indicated that he did not have hand problems in service, but believed that his currently manifested hand problems were related to neck problems productive of neurological symptoms.  The Veteran clarified that following the football injury in service he had pain, then it ceased, and has since picked back up.  

A VA primary care noted dated in April 2009 indicates that the Veteran thought he was being seen for a problem with the cervical spine which he reported occurred during service.  He complained of neck pain, radiating to the hands.  Physical examination revealed strong distal pulses in all extremities, with muscle strength of 5/5 in the upper extremities.  

A VA examination was conducted in July 2010.  The Veteran complained of neck pain occasionally radiating into the arms.  The Veteran reported that while in service, he sustained a neck injury playing football.  Left hand examination was entirely normal with no evidence of deformity, atrophy or carpal tunnel syndrome.  X-ray films of the cervical spine revealed evidence of spondylosis from C4 to C7.  Diagnoses of a normal left hand, and cervical spondylosis with a history of left arm pain were made.  Having reviewed the pertinent records in the claims file, the examiner concluded that it was not at least as likely as not that any diagnosed disorder of the cervical spine was related to any event or incident in service, reasoning that the etiology of the disability of the cervical spine was degenerative in nature (spondylosis).  The examiner also clarified that having reviewed clinical evidence dated in 1999 and January 2006, relating to the left hand and fingers, there was no residual injury of the left hand at the time of examination.  

The file contains a September 2003 memorandum, constituting a formal finding of unavailability of records of Dr. F. dated from 1973 and 1975; and from the VAMC in Detroit, MI.  It was noted that these records had been sought in 2010, and that negative replies were received.  

Service Connection Claims - Analysis

The Veteran served with the United States Army with a primary MOS of Military Police.

In June 2006, the Veteran filed service connection claims for disorders of the neck and left hand, which he maintains may have been sustained while playing football during service.  He also contends that the currently claimed left hand disorder is secondary to the claimed neck disorder.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection for certain diseases, including arthritis, may be established on a presumptive basis if the disease is manifested to the required degree within the first year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 C.F.R. § 3.102 (West 2002).

A. Neck

The Veteran maintains that service connection is warranted for a disorder of the neck, claimed as attributable to an injury sustained while playing football during service in 1970.  

Indisputably, the record contains medical evidence of a currently diagnosed neck disorder.  Specifically, the file contains a current diagnosis of cervical spondylosis with left arm pain, made upon VA examination of 2010.  As such, Hickson element (1), evidence of current disability, is satisfied.

The remaining question is whether the currently claimed neck disorder was incurred during or as a result of the Veteran's active military service.  

With respect to the second Hickson element, the STRs are entirely negative for any complaints, findings, or diagnoses involving the neck, and are similarly negative for any mention of injury or treatment, resulting from participation in a football game, reportedly sustained in 1970.  The Board also notes that contrary to the Veteran's testimony, there is no indication in the STRs that he was treated by doctors at Landstuhl and given therapy for his neck or hand, which took place every week for two months.  (The Board notes that the STRs reflect that the Veteran was treated on several occasions for knee problems and the hands/fingers, but not for conditions of the neck.)

There was no mention on the 1971 separation examination report of any history of a neck injury and clinical evaluation of the neck was normal.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion, which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  

The Board also observes that arthritis was neither diagnosed during service or during the Veteran's first post-service year.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Accordingly, service connection on a presumptive basis is not warranted.

Post-service, the earliest indications of a disability of the neck, occurred decades after the Veteran's discharge from service in 1971.  In January 2006, the Veteran underwent MRI studies of the cervical spine in conjunction with his complaints of left hand pain and the possibility of cervical radiculopathy.  Multi-level degenerative spondylosis and discopathy was shown from C4-C7.  In addition, electrodiagnostic evidence of moderate C5 radiculopathy in the left upper extremity with denervation changes, and moderate to severe C6 radiculopathy in the right upper extremity with denervation changes, was reported.  It was explained that the findings suggested bilateral nerve root injury.  The Board notes that these findings, made about 35 years after the Veteran's discharge from service, represent the earliest post-service clinical indications of a neck disorder.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

The Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Turning to this third element, nexus evidence, the record contains no competent medical evidence or opinion establishing or even suggesting that an etiological relationship exists between service and claimed disability of the neck.  

In 2010, a VA examiner opined that that it was not at least as likely as not that any diagnosed disorder of the cervical spine was related to any event or incident in service, reasoning that the etiology of the disability of the cervical spine was degenerative in nature (spondylosis).  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In this case, the VA examiner reviewed the claims file, obtained a history from the Veteran - including his report of a neck injury during a football game in service, conducted a thorough examination and rendered an opinion with supporting rationale.  Accordingly, the opinion is found to carry significant weight.  Moreover, the appellant has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  The Board further observes that the file is negative for any competent medical evidence or opinion even suggesting an etiological link between service and the claimed neck disorder.

Evidence of a link between current disability and service must be sufficient and, the Board must consider lay evidence, but give it whatever weight it deems it is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  To the extent that the Veteran himself asserts he suffers from a neck disorder as a result of service, while the Veteran is generally considered competent to relate events in service and after service, and to describe the nature of his current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially, it is beyond the Veteran's competency to link his claimed disorder to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions)

Moreover, in this case, the Board has reason to question, and as will be explained herein, discount, the credibility of the account provided by the Veteran as relates to the claimed neck injury in service and chronicity of symptomatology thereafter.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); See also Macarubbo v. Gober, 10 Vet. App. 388 (1997).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

Here, the STRs fail to substantiate the Veteran's reports of an injury to the neck occurring in 1970 as a result of a football game; and are in fact entirely negative for indications of any such incident or injury.  The fact that the separation examination revealed that the neck was clinically normal and failed to note any neck injury during service is also inconsistent with the Veteran's lay account and testimony regarding both the occurrence of the injury and subsequent chronicity of symptomatology.  The Board also notes that it was not until 2006, more than 35 years after service that the Veteran claimed to have the "chronic" neck disability, at issue in this case.  Significantly, when seen by a private provider due to neck symptoms in January 2006 (5 months prior to filing his service connection claim for a neck disability), the Veteran failed to provide any history of a neck injury in service.  The first time any history of a neck injury in service was provided was not until late May 2006, just days prior to filing a service connection claim for a neck disorder, based on that reported history.

Based on the foregoing inconsistencies and lack of corroborating clinical evidence, as well as a showing of interest and bias in the Veteran's lay contentions as related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had neck symptoms since active service and such lay statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

In this case, absolutely no medical opinion or clinical evidence has been presented etiologically linking the Veteran's claimed neck condition with service.  The sole evidence in favor of the claim consists of the lay statements and contentions of the Veteran to the effect that his currently claimed neck disorder is attributable to service.  Initially, the Veteran has not demonstrated that he has any expertise to render such an opinion.  Moreover, his opinion as to the etiology of his claimed neck disorder is not consistent with the objective evidence of record, which does not establish chronicity and continuity of neck symptomatology since service, and does not even suggest a relationship between a currently claimed neck disorder and service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed neck disorder is related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert v. Derwinski, 1 V
et. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.




								[Continued on Next Page]
B. Left Hand

The Veteran primarily maintains that service connection is warranted for a left hand disorder, either on the basis of direct service-incurrence or as secondary to a claimed neck disorder (denied herein).  

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the evidence on file does not contain any evidence of the currently claimed left hand disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the service connection claim for a left hand disorder was filed in June 2006.  At no time since the claim was filed has there been any evidence of a currently manifested left hand disorder.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, the Board notes that the file contains a September 2006 VA examination report which revealed that physical examination of the left hand showed normal range of motion, good circulation and hand grip, and sensation intact.  A diagnosis of residual scar over the left hand status post surgery (occurring from a childhood surgery) was made.  When examined by VA again in 2010, a diagnosis of a normal left hand was made.  The VA examiner clarified that having reviewed clinical evidence dated in 1999 and January 2006, relating to the left hand and fingers, there was no residual injury of the left hand at the time of examination.  

In essence, there is no current evidence of record indicative of any clinical or functional impairment associated with the left hand.  To the extent that the Veteran has complained of left hand pain, this symptom in and of itself - alone, is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Board has considered the Veteran's lay assertions that he has a currently manifested disorder of the left hand.  While the Veteran is generally considered competent to report symptoms such as pain; a lay person such as the Veteran is not competent to offer an opinion on complex medical questions, such as rendering a diagnosis or offering an opinion as to the underlying etiology of his claimed condition; essentially it is beyond the Veteran's competency to diagnose himself with a disorder of the left hand.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the evidence shows that the Veteran does not currently have any diagnosed left hand disability, Hickson element (1) therefore has not been met, and the Veteran's claim fails on this basis alone.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (noting that service connection may not be granted unless a current disability exists).

The Board reiterates that it does not doubt that the Veteran currently experiences occasional left hand pain.  However, the medical evidence of record simply does not show any pathology underlying the claimed left hand pain.  Accordingly, as there is no evidence of a current disability, the preponderance of the evidence is against the claim and service connection for a claimed disorder of the left hand must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a left hand disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


